MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
                                                                           Dec 31 2018, 10:15 am
regarded as precedent or cited before any
court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Lawrence T. Newman                                       Robert W. York
Bradenton, Florida                                       Robert W. York & Associates
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Estate of Al Katz,                             December 31, 2018
Deceased                                                 Court of Appeals Case No.
                                                         18A-ES-1721
Lawrence T. Newman,
                                                         Appeal from the Marion Superior
Appellant,                                               Court
        v.                                               The Honorable James A. Joven,
                                                         Special Judge
Robert W. York, as Personal                              Trial Court Cause No.
Representative; Internal Revenue                         49D13-1009-ES-40244
Service; and, State of Indiana,
Appellees.



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018                   Page 1 of 18
[1]   Lawrence T. Newman (“Newman”) appeals the trial court’s June 12, 2018

      order regarding the sale of certain property belonging to the Estate of Al Katz.

      We affirm and remand.


                                         Facts and Procedural History

[2]   The Last Will and Testament of Al Katz nominated and appointed his son,

      Louis Howard Katz, as his personal representative. Katz’s will also stated:

      “Because of the estrangement which has developed between my daughter,

      Beverly Rochelle Newman, and me, and not for absence of love for her, I

      intentionally leave her nothing under this Last Will and Testament.” Id. at 3.


[3]   After Katz’s death in 2010, the trial court appointed Beverly Newman

      (“Beverly”), Newman’s wife, as personal representative. In October 2010,

      Newman filed an appearance for Beverly. On December 20, 2011, the Indiana

      Supreme Court suspended Newman for a period of at least eighteen months

      and required him to go through the reinstatement process before resuming

      practice.1 See In re Newman, 958 N.E.2d 792, 800 (Ind. 2011). On January 25,

      2012, Newman filed a motion to withdraw appearance, and Attorney Robert

      Zaban filed an appearance for Beverly. On February 3, 2012, the court granted

      Newman leave to withdraw as counsel for Beverly.




      1
          As of December 18, 2018, the Indiana Roll of Attorneys lists Newman’s status as suspended.


      Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018                Page 2 of 18
[4]   In May 2013, Newman filed a motion for reimbursement of administrative

      expenses related to the Estate.2 He asserted that he paid most of the

      administrative expenses including utilities, property taxes, and legal expenses,

      and requested the court to enter an order directing the Estate to reimburse him

      in the amount of $42,284.54. Attorney Zaban filed a response in which he

      detailed the actions of Newman and Beverly and asserted that “waste and

      jeopardy of the Florida real property of this supervised estate in [sic] ongoing

      and accelerating.” Appellee’s Appendix Volume II at 10. On May 29, 2013,

      the court granted Attorney Zaban’s motion to withdraw.


[5]   On August 28, 2013, October 9, 2013, and March 19, 2014, Newman filed

      motions for reimbursement of payment of administrative expenses. On May 7,

      2014, the court entered a Rule to Show Cause Why Beverly Should Not Be

      Removed as Personal Representative for the Estate, which stated in part that

      Beverly had filed a claim against the Estate for services provided to the

      decedent during his lifetime in the amount of $233,725; Newman had filed a

      claim for services provided to the decedent during his life in the amount of

      $43,400 and had filed a claim in the amount of $50,836 against the Estate for

      expenses arising from the administration of the Estate; Newman and Beverly




      2
       Newman asserts that he filed his “Verified Motion for Reimbursement of Payment of Al Katz Estate
      Administrative Expenses” on April 27, 2013. Appellant’s Brief at 8. He cites to a copy of the document
      which is dated April 27, 2013, but does not contain a file stamp. The chronological case summary includes
      an entry dated May 20, 2013, which states: “Document Filed[.] File Stamp: 05/15/2013[.] Verified Motion by
      Lawrence T Newman, Pro Se for Reimbursement of Payment of Al Katz Estate Administrative Expenses.” Appellant’s
      Appendix Volume II at 13 (capitalization omitted).

      Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018                Page 3 of 18
      reside at the former residence of the decedent in Florida and said residence

      constitutes a significant asset of the Estate; Beverly had not paid homeowner

      fees for the Florida residence, which was the subject of a foreclosure action as a

      result; and Beverly had not filed a Final Accounting in violation of Probate

      Local Rule 411. On June 2, 2014, Beverly filed a response to the rule to show

      cause.


[6]   On January 12, 2015, the court entered an order removing Beverly as the

      personal representative. The order also vacated certain allowances by Beverly

      of Newman’s motions for reimbursement of expenses, ordered that Beverly

      shall not pay any amount of the claims of her or Newman against the Estate

      including for reimbursement of Estate expenses, and appointed Attorney Robert

      W. York to serve as the successor personal representative of the Estate. On

      February 11, 2015, Beverly filed a motion to correct errors challenging the

      removal order and asserting in part that she and Newman had a long-standing

      adverse relationship with Attorney York. On May 12, 2015, the court denied

      the motion. On June 11, 2015, Beverly filed a notice of appeal of the January

      12, 2015 order under Appellate Cause No. 49A02-1506-ES-642 (“Cause No.

      642”). On August 21, 2015, this Court dismissed Beverly’s appeal with

      prejudice. On November 10, 2015, this Court denied Beverly’s petition for




      Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 4 of 18
      rehearing, and the Indiana Supreme Court denied Beverly’s petition for

      transfer.3


[7]   On September 28, 2015, Attorney York as the personal representative of the

      Estate filed a status report and petition for issuance of orders regarding property

      of the Estate. On October 19, 2015, Newman and Beverly filed a response

      requesting in part that the court:


                 (1) immediately approve the Estate administrative expense
                 reimbursement motions respectively filed by [Newman] and
                 [Beverly]; (2) issue an order compelling Robert York to use his
                 best efforts to obtain the written agreement of the Internal
                 Revenue Service granting priority of the Estate’s administrative
                 expenses claimed by [Newman] and by [Beverly] over the IRS’[s]
                 claim for unpaid income taxes of Al Katz, penalties, and interest
                 and to obtain the written agreement of the IRS to remove its
                 claim and lien from Al Katz’s Indianapolis home; and (3) for all
                 other relief just and proper in the Premises.


      Id. at 96.


[8]   On December 8, 2015, the court ordered that Attorney York as the personal

      representative take all reasonable action required to close the sale of the Estate’s

      real property located at 4727 N. Ritter Avenue in Indianapolis (the “Ritter

      Property”) to Matthew G. Evans for the gross purchase price of $57,000 in

      cash.




      3
          The Indiana Supreme Court’s order denying transfer listed Beverly and Newman as appellants.


      Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018                 Page 5 of 18
[9]    On January 25, 2016, Newman filed a Verified Petition for Payment of Estate

       Attorney Fees. On March 2, 2016, the court entered a Rule to Appear and

       Show Cause Regarding December 9, 2015 Order Pertaining to Estate’s Ritter

       Property in which the court ordered in part that Newman shall “show cause

       why he should not be attached and punished for indirect contempt of Court for

       his December 29, 2015 instituted resistance, hindrance and delay in the carrying

       out of or putting into effect the lawful December 9, 2015 Order of this Court

       which Ordered the sale of the Estate’s Ritter Property in the manner required by

       that Order.”4 Id. at 127. On May 9, 2016, Newman filed a Notice of Court of

       Transfer of Interest of Administrative Expense Claim and Motion for Approval

       and Payment of Claim.


[10]   On June 21, 2017, the court entered an Order of Instructions as to the Ritter

       Property ordering in part that Attorney York as the personal representative

       notify counsel for the United States of America, the Indiana Department of

       Revenue (the “IDOR”), the Office of the Marion County Auditor, and Evans,

       that he is prepared to facilitate the sale or transfer of the Ritter Property and

       that Evans and those taxing authorities shall work together to agreeably resolve

       all liens and claims against the Ritter Property.5




       4
           It appears that the trial court intended to refer to the December 8, 2015 order.
       5
        The chronological case summary indicates numerous filings and multiple orders were entered between
       January 25, 2016, and June 21, 2017. The record does not include copies of all of the court’s orders.

       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018             Page 6 of 18
[11]   On August 4, 2017, the court entered an Order Directing Sale of Ritter Avenue

       Property and Distribution of Proceeds which states in part:


               11. On March 2, 2016, the Court issued its Rule to Show Cause
               requiring [Beverly] and [Newman] to appear and show cause as
               to why they each[] should not be found in indirect contempt of
               court for their resistance, hindrance, and delay in the carrying out
               of or putting into effect the December 8, 2015, Order of this
               Court. The Show Cause Order also relieved the Personal
               Representative from selling the Ritter Avenue Property until
               matters pertaining to that Rule to Show Cause were fully
               resolved and the Court issued subsequent instructions to the
               Personal Representative.

                                                    *****

               13. [Newman] had also previously asserted (and continues to
               assert) claims against the Estate totaling more than $50,000.00
               purportedly expended on behalf of the Estate. With respect to
               [Newman’s] claims for administrative expenses, the Court, in its
               Removal Order, recognized that the Estate had de minimis assets
               and that [Newman] did not assert any such claims until 16
               months after he withdrew as [Beverly’s] attorney. The Court
               determined that [Newman’s] claims constituted an unlawful
               conflict of interest, vacated [Beverly’s] allowances of [Newman’s]
               claims, and specifically directed [Beverly] not to pay those claims.

               14. The Court has repeatedly denied [Newman’s] claims for
               administrative expenses. Time and again, [Newman] has
               (unsuccessfully) attempted to have the Court recognize that his
               administrative claims were still in existence. During the July 21,
               2017, hearing, the Court restated from the bench that the Court
               had long ago denied [Newman’s] purported claims against the
               Estate.

               15. Although the Indiana Probate Code generally provides that
               claims for expenses of administration take priority over claims for

       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 7 of 18
        taxes, the filing of the Federal Tax Lien against the Ritter
        Avenue Property invoked the following:

                Nothing in this section shall affect or prevent any action or
                proceeding to enforce any mortgage, pledge, or other lien
                upon property of the estate.

        Ind. Code § 29-1-14-1(e). Moreover, specific liens take
        precedence over expenses of administration, the payment of the
        reasonable expenses of decedent’s funeral, and the reasonable
        expenses of decedent’s last sickness. Estate of Lammerts v. Heritage
        Bank & Trust Co., 663 N.E.2d 1174, 1176-77 (Ind. Ct. App.
        1996)[, trans. denied].

        16. Although the Court denied [Newman’s] claims several years
        ago, even if they continued to exist as administrative claims, the
        liens of the tax authorities on the Ritter Avenue Property take
        precedence over any such claims.

        17. On October 21, 2016, a tax lien certificate for the Ritter
        Avenue Property was sold at a tax sale because property taxes
        had been unpaid. On or before October 21, 2017, at least
        $9,390.97 (the balance due as of June 14, 2017), plus accruing
        interest, must be paid to the Treasurer or a Tax Deed will be
        issued to the tax sale purchaser, and the Estate will no longer be
        able to sell the Ritter Avenue Property.

        18. Time is of the essence in this matter, as the redemption date
        for the tax lien certificate is approaching.

        19. The current balance in the Estate’s checking account is
        $1,913.91, and the Estate has insufficient resources to pay the
        amount required to redeem the Ritter Avenue Property from the
        tax sale.

                                             *****

        29. At the hearing on July 21, 2017, [Newman] was the sole
        challenger to the sale of the Ritter Avenue Property. [Newman’s]

Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 8 of 18
        only ground to challenge the sale was that he had not been paid
        what he asserted were his claims for administrative expenses.

        30. The Court again rejects [Newman’s] assertions that he has
        pending claims against the Estate.

                                             *****

        36. This Order pertains solely to the sale of the Estate’s Ritter
        Avenue Property, the distribution of proceeds from such sale,
        and the claims and liens asserted. Other matters pertaining to the
        administration of the Estate remain pending.

        IT IS THEREFORE ORDERED, ADJUDGED AND
        DECREED that Robert W. York, as the Personal
        Representative, and all persons with a direct interest in the Ritter
        Avenue Property, shall forthwith take all reasonable actions
        required to close the sale of the Ritter Avenue Property to
        Matthew G. Evans for the gross purchase price of $57,000.00 . . .
        .

                                             *****

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED
        that the sale of the Ritter Avenue Property and distribution of the
        sale’s proceeds, as hereinabove Ordered, shall not be stayed by
        any appeal or other action to contest this Order, unless the
        person or entity seeking such appeal shall, within 15 days after
        the entry of this Order, file with this Court a motion for stay
        accompanied by a bond (provided for by Indiana Rule of Trial
        Procedure 62) in the amount sufficient to secure any amount
        recovered for the loss or detention of the property; to pay all
        obligations of the Estate of Al Katz to the extent that the other
        property of the Estate is insufficient to pay those obligations; the
        costs of the action and costs on appeal, including any attorney
        fees incurred by the Personal Representative in defending the
        appeal; interest; and any other amounts as justice requires. This
        potential appeal bond amount is not yet determined and is
        subject to this Court’s jurisdiction, per Trial Rule 62.
Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 9 of 18
       Id. at 176-183. On August 9, 2017, the court entered and order setting the

       appeal bond at $125,000.


[12]   On April 11, 2017, Attorney York filed “Personal Representative’s Application

       for Temporary Restraining Order and for Further Injunctive Relief Regarding

       Florida Lawsuit.”6 Appellant’s Appendix Volume II at 54. On August 28,

       2017, the court entered an Order Granting Injunctive Relief which states in

       part:


                  B. THE NEWMANS’ CLAIMS AGAINST THE ESTATE

                  6. On January 6, 2011, [Newman] filed Claim No. 2 against the
                  Estate in the amount of $11,600.51. On February 1, 2011,
                  [Beverly] filed Claim No. 3 against the Estate in the amount of
                  $233,725.00, for personal services alleged to have been provided
                  to Katz. On February 2, 2011, [Newman] filed Claim No. 4
                  against the Estate for personal services alleged to have been
                  provided to Katz, valued at $43,400.00.

                                                          *****

                  8. On March 14, 2011, this Court dismissed Claim No. 2. On
                  March 21, 2011, the Court dismissed Claims No. 3 and 4.

                  9. On April 12, 2011, [Beverly], in her former capacity as
                  personal representative of the Estate, filed a “Claim Allowance
                  Form” that purported to allow the Newmans’ separate Claims 2,
                  3, and 4 against the Estate, despite the Court’s previous dismissal
                  of those Claims. Also on April 12, 2011, [Beverly] filed her
                  “Verified Motion To Vacate Orders Dismissing Claims 002, 003,
                  and 004 And For Leave to File Claim Allowance Form.” A



       6
           The record does not contain a copy of the April 11, 2017 filing.


       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 10 of 18
        review of the Record of Proceedings in this Estate does not show
        any ruling on [Beverly’s] April 11 motion to vacate the orders
        dismissing the Newmans’ claims.

        10. The Record suggests, however, that the Estate did not pay
        the Newmans’ claims. Following the Court’s dismissal of his
        claims, [Newman] filed four separate motions seeking payment
        from the Estate for utility, property tax, other real property costs;
        legal expenses and costs incurred with respect to multiple
        damages lawsuits the Estate initiated in Florida; costs incurred
        with respect to the defense of a foreclosure action filed against Al
        Katz’s Florida condominium by his condominium association;
        and other expenses [Newman] asserted that he incurred to
        administer the Estate.

        11. While his Claim No. 4, filed in 2011, sought payment of
        $43,400.00 from the Estate, on April 27, 2013, [Newman] sought
        payment of only $42,284.54. On August 28, 2013, [Newman]
        again sought payment of $42,284.54, plus an additional
        $2,054.11 for amounts set forth on Exhibit 1 of his August 28
        motion, for a total of $44,338.65. On October 9, 2013,
        [Newman’s] claimed payment due from the Estate rose to
        $45,414.13. On March 19, 2014, [Newman] sought $50,836.81.

        12. On April 25, 2014, [Beverly], in her former capacity as
        personal representative of the Estate, filed her “Personal
        Representative’s Approval Of [Newman’s] Motions For
        Reimbursement Of Estate Expenses” (the “Approval”). On May
        1, 2014, [Beverly] filed her “Personal Representative’s Verified
        Approval of [Newman’s] Motions For Reimbursement Of Estate
        Expenses” (the “Second Approval”). As with the Claim
        Allowance Form, [Beverly] filed the Approval and the Second
        Approval despite the Court’s previous dismissal of [Newman’s]
        claims.


Appellee’s Appendix Volume II at 192-193. The court also discussed the

lawsuit filed by the Newmans against Attorney York in Florida. The court
Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 11 of 18
       determined that an injunction preventing the Newmans from further

       prosecuting their lawsuit against Attorney York was appropriate, that the

       Newmans’ lawsuit frustrated policies of the court and was vexatious and

       oppressive, and that injunctive relief would prevent multiplicity of lawsuits. On

       September 29, 2017, the court denied Newman’s motion to correct errors

       regarding the injunction.


[13]   On October 22, 2017, Newman filed a notice of appeal of the August 4, 2017,

       and August 9, 2017 orders under Appellate Cause Number 49A05-1710-ES-

       2475 (“Cause No. 2475”). That same day, Newman filed a notice of appeal of

       the court’s August 28, 2017, and September 29, 2017 orders under Cause No.

       2475. On November 27, 2017, Attorney York filed a verified motion to dismiss

       the appeal as untimely. That same day, Newman filed a Motion for Two

       Separate Appeals which stated in part that “[s]aid Appeal is substantially based

       upon the trial court’s failure and refusal to hear and determine [his] multiple

       motions for reimbursement of Estate administrative expenses prior to the

       distribution of the subject sale proceeds, such that [he] is prevented from

       sharing in said sales proceeds.” November 27, 2017 Motion for Two Separate

       Appeals at 1-2.


[14]   On January 4, 2018, this Court entered an order which granted in part and

       denied in part Attorney York’s motion to dismiss. Specifically, this Court

       ordered that Newman’s appeal of the trial court’s August 4, 2017, and August

       9, 2017 orders be dismissed with prejudice and denied the motion to dismiss

       Newman’s appeal of the trial court’s August 28, 2017 order. This Court’s order

       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 12 of 18
       also stated that Newman’s Motion for Two Separate Appeals was denied as

       moot because Newman’s appeal of the trial court’s August 4, 2017, and August

       9, 2017 orders had been dismissed.


[15]   On June 6, 2018, Attorney York filed a second verified motion to dismiss the

       appeal.7 On September 12, 2018, this Court granted Attorney York’s motion to

       dismiss the appeal, ordered the appeal dismissed with prejudice, granted

       Attorney York’s request for appellate attorney fees, and remanded to the trial

       court to calculate the amount of appellate attorney fees. On October 12, 2018,

       Newman filed a petition for rehearing. On November 19, 2018, this Court

       denied Newman’s petition for rehearing.


[16]   Meanwhile, on December 18, 2017, the trial court entered Additional

       Instructions Regarding the Ritter Property which found that Evans indicated his

       unwillingness to move forward with the purchase of the property due to the

       property having an undisclosed in-ground septic system rather than a municipal

       sewer system. The court instructed the personal representative to begin

       investigating the current value of the property and obtain a new appraisal.




       7
         Attorney York argued that: “1. [Newman’s] Appendix and Brief were untimely filed; 2. [Newman] commits
       bad faith in attempting to assert the existence of issues previously dismissed with prejudice by this Court; 3.
       [Newman’s] brief repeatedly violates the provisions of Ind. Appellate Rule 22(C) and Ind. Appellate Rule 46
       by failing to support his ‘fact’ statements with proper reference to his Appendix and by refusing to recite facts
       in accordance with the applicable standard of review[;] 4. [Newman] commits bad faith in attempting as a
       non-attorney to represent the interests of his wife, Beverly[;] 5. [Newman’s] brief is replete with hyperbolic
       and accusatory statements showing an inappropriate tone and lack of respect for the opposing party; and 6.
       [Newman’s] appellate materials are replete with redundant, immaterial, impertinent, scandalous or other
       inappropriate matter and fail to include necessary records.” June 2, 2018 Second Verified Motion to Dismiss
       Appeal at 1-2.

       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018                  Page 13 of 18
[17]   On March 2, 2018, the court entered an Agreed Order Regarding Ritter

       Property which found that the purchase agreements and occupancy agreement

       between the Estate and Evans were vacated. On March 26, 2018, Newman

       filed an Objection to Donation or Discard of Al Katz’s Personal Property. On

       April 2, 2018, the trial court overruled Newman’s objection and ordered the

       personal representative to execute a listing agreement to place the Ritter

       Property on the market for sale at an initial listing price of $100,000.


[18]   On April 25, 2018, the court entered a Judgment Order Pertaining to Beverly’s

       Accounting, which ordered that “the December 16, 2017, ‘Second/Third Final

       Accounting of Dr. Beverly Newman’ is disapproved as to her administration of

       the Estate’s Ritter Avenue Property and personal property, and her improper

       expenditure of Estate assets.” Appellee’s Appendix Volume III at 74. The

       order also states in part:


               25. The Court has issued multiple additional Orders pertaining
               to [Newman’s] administrative claims, including its August 4,
               2017 “Order Directing Sale of Ritter Avenue Property and
               Distribution of Proceeds,” finding that [Newman’s] said claims
               had “long ago” been denied by the Court. [Newman’s]
               attempted appeal of that Order was dismissed with prejudice by
               the Indiana Court of Appeals on January 5, 2018.


       Id. at 65. The court ordered that Beverly be personally charged the sum of

       $53,362.36, and entered judgment for the Estate against her in that amount.


[19]   On June 12, 2018, the court entered an Agreed Order of Instructions as to Sale

       of Ritter Avenue Property, which instructed the personal representative to

       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 14 of 18
       accept the purchase offer of J & D Realty Services to purchase the Ritter

       Property for $62,000, close on the sale as soon as reasonably possible, and pay

       the normal closing costs expected to be approximately $7,809. The court

       ordered that the net sale proceeds be distributed with a total of $34,548.44 with

       interest paid to the United State Treasury, a total of $9,963.97 with interest paid

       to the State of Indiana, and the balance deposited into the Estate’s checking

       account.


[20]   On July 12, 2018, Newman filed a notice of appeal of the July 12, 2018 order

       and asserted that the appeal was from an interlocutory order taken as of right

       pursuant to Ind. Appellate Rule 14(A) or 14(D).


                                                   Discussion

[21]   Newman argues that Attorney York was wrongfully appointed because of his

       long-standing animus against him; that the trial court’s disparate treatment of

       him and Attorney York evidence bias; the trial court’s determinations that his

       administrative expense claims were dismissed or denied are erroneous; and that

       his administrative expense claims have statutory priority over federal and state

       tax claims.


[22]   Attorney York as the personal representative argues that Newman’s appeal

       should be dismissed for: violation of the Appellate Rules; his bad faith attempts

       to assert issues involving Beverly’s 2015 motion to correct errors; his bad faith

       attempt to assert but not support claims of bias by the trial court; and his bad

       faith attempt to assert his previously dismissed with prejudice claims for


       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 15 of 18
       administrative expenses. Attorney York argues that Newman invited the error

       he now attempts to appeal and that the issues are moot because Newman

       “knew that the closing of the sale would occur soon after the June 12, 2018 Sale

       Order,” knew that “the proceeds of that sale would not be distributed to him,”

       and he “used the entire permitted 30-days to appeal that Order and did so

       without seeking a stay.” Appellee’s Brief at 36. Attorney York also asserts that

       he is entitled to appellate attorney fees based upon Newman’s wrongful conduct

       in this appeal.8


[23]   To the extent Newman argues that Attorney York was wrongfully appointed as

       the personal representative because of Attorney York’s long-standing animus

       against him, we observe that a similar argument was addressed by the trial

       court when it denied Beverly’s motion to correct error following the trial court’s

       order removing her as the personal representative. This Court dismissed that

       appeal with prejudice under Cause No. 642, denied rehearing, and the Indiana

       Supreme Court denied Beverly’s petition for transfer. We observe that

       Newman is appealing only the July 12, 2018 order. Accordingly, we do not

       address this issue. See Reiswerg v. Statom, 926 N.E.2d 26, 30 (Ind. 2010)




       8
         On November 20, 2018, Newman filed a verified motion to strike Attorney York’s Appellee’s Brief.
       (Odyssey) By separate order, we deny Newman’s motion. In his brief, Attorney York argues that we should
       strike Newman’s brief because it includes hyperbolic and inappropriate language. We decline to strike
       Newman’s appellate brief.




       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018         Page 16 of 18
       (holding that the only issues presented in the appeal were those raised by the

       trial court’s order certified for interlocutory appeal).


[24]   With respect to Newman’s argument that the trial court erred in determining

       that his administrative claims were dismissed or denied, Newman cites the

       court’s August 4, 2017 order in which the trial court stated that it had

       repeatedly denied Newman’s claims for administrative expenses. Newman also

       cites the trial court’s August 28, 2017 order in which the court mentioned it had

       previously dismissed his claims. However, Newman already sought an

       interlocutory appeal of these orders under Cause No. 2475 and the appeal was

       dismissed with prejudice. “It is generally recognized that a dismissal with

       prejudice is a dismissal on the merits.” In re Guardianship of Stalker, 953 N.E.2d

       1094, 1102 (Ind. Ct. App. 2011) (citing MBNA America Bank, N.A. v. Kay, 888

       N.E.2d 288, 292 (Ind. Ct. App. 2008)). As such it is conclusive of the rights of

       the parties and res judicata as to the questions which might have been litigated.

       Id. As we dismissed Newman’s appeal with prejudice, we do not disturb the

       trial court’s finding that it had denied Newman’s claims for administrative

       expenses, and this issue is foreclosed for our review.


[25]   With respect to Attorney York’s request for attorney fees, Ind. Appellate Rule

       66(E) provides that this Court “may assess damages if an appeal, petition, or

       motion, or response, is frivolous or in bad faith. Damages shall be in the

       Court’s discretion and may include attorneys’ fees.” Our discretion to award

       attorney fees under Ind. Appellate Rule 66(E) is limited to instances when “an

       appeal is permeated with meritlessness, bad faith, frivolity, harassment,

       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 17 of 18
       vexatiousness, or purpose of delay.” Thacker v. Wentzel, 797 N.E.2d 342, 346

       (Ind. Ct. App. 2003). To prevail on a substantive bad faith claim, a party must

       show that the appellant’s contentions and arguments are utterly devoid of all

       plausibility. Id. Procedural bad faith occurs when a party flagrantly disregards

       the form and content requirements of the rules of appellate procedure, omits

       and misstates relevant facts appearing in the record, and files briefs written in a

       manner calculated to require the maximum expenditure of time both by the

       opposing party and the reviewing court. Id. at 346-347. In light of Newman’s

       appellate briefs and arguments, we conclude that Attorney York as personal

       representative is entitled to appellate attorney fees, and we remand to the trial

       court to determine the proper amount of the appellate fee award.


                                                   Conclusion

[26]   For the foregoing reasons, we affirm the trial court’s order, grant Attorney

       York’s request for appellate attorney fees, and remand for a determination of

       Attorney York’s reasonable appellate attorney fees.


[27]   Affirmed and remanded.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-ES-1721 | December 31, 2018   Page 18 of 18